986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy NIXON, Petitioner-Appellant,v.U.S. PAROLE COMMISSION, Respondent-Appellee.
No. 92-7070.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  March 5, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (92-472-HC-F)
Jimmy Nixon, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Jimmy Nixon appeals the district court's order denying his petition to reconsider and the order dismissing one of his two claims under 28 U.S.C. § 2241 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.*  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Because the order does not dispose of all of Nixon's claims, it is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although there was some delay in receiving Nixon's informal brief, we have carefully considered all the materials submitted to the Court